JUDGE TERRY
dissenting.
¶ 35 Because I believe that the granting of this petition for interlocutory review under C.A.R. 4.2 is incompatible with Colorado statutory and case law, I respectfully dissent from the majority’s decision.
¶36 Acceptance of this petition contravenes the Uniform Arbitration Act, sections 13-22-201 to -230, C.R.S.2013, which allows an interlocutory appeal from an order denying a motion to compel arbitration, see § 13-22-228(l)(a), C.R.S.2013, while not allowing an appeal from an order compelling arbitration, such as the order here, see generally § 13-22-228.
¶37 In J.P. Meyer Trucking & Constr., Inc. v. Colorado Sch. Districts Self Ins. Pool, 18 P.3d 198 (Colo.2001), the Colorado Supreme Court held that appellate jurisdiction under the Uniform Arbitration Act “is limited to the denial of a motion to compel arbitration based upon a written agreement to arbitrate or an arbitration provision in a contract.” The supreme court stated that “the plain language of the [Uniform Arbitration Act] clearly provides for an appeal only after a motion to compel arbitration under section 13-22-204[, C.R.S.2013,] has been denied.” Id at 201 (emphasis added). The court emphasized the mandatory nature of the legislative policy to allow appeals only of orders denying motions to compel arbitration, stating:
[T]he specificity of the language in the UAA reveals an intent by the legislature to limit the availability of an appeal to the circumstances detailed in the statute. Lunsford v. W. States Life Ins., 908 P.2d 79, 84 (Colo.1995) (“When the legislature speaks with exactitude, [courts] must construe the statute to mean that the inclusion or specification of a particular set of conditions necessarily excludes others.”). Here, the precise language of section 13-22-221 leaves no room for permitting appeals other than those specifically enumerated. The language is so specific, in fact, that courts have not even read the statute to allow for an appeal from an order compelling arbitration. Rather, courts have restricted it to allow only for appeals from an order denying a motion to compel arbitration, as the plain language requires.
Id. at 202 (emphasis added).
¶38 In Ferla v. Infinity Dev. Assocs., LLC, 107 P.3d 1006, 1008 (Colo.App.2004), the appellants acknowledged that an order compelling arbitration may be reviewed after the arbitration has been completed and the trial court has confirmed or vacated the award. See § 13-22-221, C.R.S.2013; Mountain Plains Constructors, Inc. v. Torrez, 785 P.2d 928 (Colo.1990). They nevertheless argued that section 13-22-221(l)(a), C.R.S.2013, violates equal protection because it permits an interlocutory appeal of a trial court’s order denying a motion to compel arbitration, but does not permit the appeal of an order granting a motion to compel arbitration. Rejecting that argument, a division of this court stated:
Arbitration is a convenient mode of resolving disputes that is favored by the public policy of Colorado.... The existing statutory scheme, which allows for appellate review to protect the right to compel arbitration, selves a legitimate purpose because it is rationally based on the public policy favoring arbitration. If an arbitra-ble claim is adjudicated by the trial court, the benefits of a speedy resolution by arbitration are lost.
Ferla, 107 P.3d at 1009 (emphasis added) (citations omitted).
¶ 39 I recognize that the Uniform Arbitration Act and the cases cited above predate the enactment of the civil interlocutory appeal statute, section 13-4-104.5, C.R.S.2013, and C.A.R. 4.2. Thus, the interlocutory appeal statute and rule are potentially in conflict with the pre-existing provisions of the Uniform Arbitration Act.
¶ 40 Even assuming that the newer interlocutory appeal statute and rule can be viewed as allowing interlocutory appeals previously precluded by the Uniform Arbitration Act, I believe that we should nevertheless *896decline to accept this appeal. The strength of our supreme court’s pronouncements about the legislative intent behind the Act indicates that the policy of eliminating delay in the arbitration process is an extremely important one that should not be disregarded simply because there is a new potential avenue for interlocutory appeal.
¶41 The acceptance of this interlocutory appeal frustrates the considered policy judgment of the legislature described in J.P. Meyer Trucking and Ferla. Accepting an interlocutory appeal of an order compelling arbitration unnecessarily slows down the parties’ access to arbitration and adds to their costs. See City & Cnty. of Denver v. Dist. Court, 939 P.2d 1353, 1362 (Colo.1997) (arbitration is “‘well recognized as an effective and expeditious means of resolving disputes between willing parties desirous of avoiding the expense and delay frequently attendant to the judicial process’[; thus,] ‘[i]t has long been the policy of the law to interfere as little as possible with the freedom of consenting parties to achieve that objective.’ ”) (quoting Westinghouse Elec. Corp. v. New York City Transit Auth, 82 N.Y.2d 47, 603 N.Y.S.2d 404, 623 N.E.2d 531, 534 (1993) (citations omitted)); see also Maye v. Smith Barney Inc., 903 F.Supp. 570, 574 (S.D.N.Y. 1995) (holding that granting interlocutory appeal under 28 U.S.C. § 1292(b) of order compelling arbitration would frustrate proarbi-tration policy of Federal Arbitration Act, 9 U.S.C. §§ 1-16); Long v. DeGeer, 753 P.2d 1327, 1328 (Okla.1987) (“courts generally look with favor upon arbitration provisions as a shortcut to substantial justice with a minimum of court interference”).
¶ 42 For three reasons, I am not swayed by the policy consideration, cited by the majority, of saving the parties from the possible inconvenience and expense of going through what could turn out to be an unnecessary arbitration. First, were we to accept a C.A.R. 4.2 petition every time it might save the parties inconvenience and expense, there would be no end to the number of petitions we would be accepting. Second, appeals of orders to arbitrate are rarely filed after completion of the arbitration process, and such an appeal here, post-arbitration, is by no means inevitable. Thus, we may not, in the end, save the parties any inconvenience or expense by accepting this appeal. Third, application of O.A.R. 4.2 to take an interlocutory appeal has less to recommend it in the arbitration context than in the realm of other commercial litigation, given that the whole point of arbitration is to allow for the speedy resolution of disputes. Our acceptance of this petition has slowed down the path to arbitration, and that is contrary to the legislature’s intent in enacting the Uniform Arbitration Act.
¶ 43 For these reasons, I believe we should not, and indeed may not, accept this interlocutory appeal.